NEUBERGER BERMAN EQUITY FUNDS CLASS R3 PLAN PURSUANT TO RULE 12b-1 SCHEDULE A Class R3 of the following series of Neuberger Berman Equity Funds are subject to this Plan Pursuant to 12b-1, at the fee rates specified: Series Distribution Fee (as a Percentage of Average Daily Net Assets of Class R3) Neuberger Berman Emerging Markets Equity Fund 0.25% Neuberger Berman Equity Income Fund 0.25% Neuberger Berman Genesis Fund 0.25% Neuberger Berman Guardian Fund 0.25% Neuberger Berman International Equity Fund 0.25% Neuberger Berman International Fund 0.25% Neuberger Berman International Large Cap Fund 0.25% Neuberger Berman Large Cap Disciplined Growth Fund 0.25% Neuberger Berman Large Cap Value Fund 0.25% Neuberger Berman Mid Cap Growth Fund 0.25% Neuberger Berman Mid Cap Intrinsic Value Fund 0.25% Neuberger Berman Real Estate Fund 0.25% Neuberger Berman Small Cap Growth Fund 0.25% Neuberger Berman Socially Responsive Fund 0.25% Series Service Fee (as a Percentage of Average Daily Net Assets of Class R3) Neuberger Berman Emerging Markets Equity Fund 0.25% Neuberger Berman Equity Income Fund 0.25% Neuberger Berman Genesis Fund 0.25% Neuberger Berman Guardian Fund 0.25% Neuberger Berman International Equity Fund 0.25% Neuberger Berman International Fund 0.25% Neuberger Berman International Large Cap Fund 0.25% Neuberger Berman Large Cap Disciplined Growth Fund 0.25% Neuberger Berman Large Cap Value Fund 0.25% Neuberger Berman Mid Cap Growth Fund 0.25% Neuberger Berman Mid Cap Intrinsic Value Fund 0.25% Neuberger Berman Real Estate Fund 0.25% Neuberger Berman Small Cap Growth Fund 0.25% Neuberger Berman Socially Responsive Fund 0.25% Date:December 15, 2012
